Opinion filed April 28, 2017




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-16-00081-CV
                                   __________

GARY LEE CORPIAN AND MARILU LEE CORPIAN, Appellants
                                          V.
                         CITY OF ABILENE, Appellee

                      On Appeal from the 42nd District Court
                              Taylor County, Texas
                         Trial Court Cause No. 48,766-A


                       MEMORANDUM OPINION
       The parties have filed in this court a motion to dismiss with prejudice. In the
motion, the parties indicate that they have settled all matters in controversy. The
parties request that this court dismiss the appeal with prejudice and tax costs against
the party incurring same. See TEX. R. APP. P. 42.1.
       The motion is granted, and the appeal is dismissed.


April 28, 2017                                               PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.